Citation Nr: 0713023	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  06-11 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for the service-connected 
gunshot wound involving muscle group VIII, right, with healed 
fracture of the ulna (major), currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel





INTRODUCTION

The veteran had active service from December 1943 through 
December 1946.  Among the medals, decorations, and awards he 
received in service is a Purple Heart.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.


FINDINGS OF FACT

1.  The competent medical evidence neither shows that the 
veteran's right arm muscle disability has a history of a 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection or sloughing of 
soft parts; nor that it is currently manifested by ragged, 
depressed and adherent scars, loss of deep fascia, abnormal 
swelling and hardening of muscles, or severe impairment of 
function.

2.  The competent medical evidence shows ulnar neuropathy and 
evidence consistent with ulnar nerve distribution secondary 
to the veteran's in-service gunshot wound.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
gunshot wound involving muscle group VIII, right, with healed 
fracture of the ulna (major), are not met.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.1, 4.2, 4.56, 
4.73, 
Diagnostic Code (DC) 5308 (2006)

2.  The criteria for a separate 10 percent rating for mild 
incomplete paralysis of the ulnar nerve are met.  38 U.S.C.A. 
§ 1155 (West 2005); 38 C.F.R. §§ 4.1, 4.2, 4.124a, DC 8516 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service 
connected residuals of an in-service gunshot wound.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Generally, a disability must be 
considered in the context of the whole recorded history.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran's service medical records show that he suffered 
from a gun shot wound to the right ulna in October 1944.  The 
admission note shows "GSW, Perf, FCC Rt ulna complete, mod 
sev."  The treatment notes indicate debridement and a cast.  
The veteran was in the hospital for several days and then 
released to duty, with a Purple Heart awarded.  A January 
1945 summary, based upon the October 1944 hospital report, 
shows that the veteran sustained a moderately severe wound in 
the upper third of the right forearm with an entrance on the 
medial surface, exit on the posterior surface, "FCC, right 
ulna, incomplete," debridement of wounds, and compound 
fracture.  Service connection was granted for these injuries 
in October 1947, following the veteran's discharge from 
service.  This claim for an increased rating arises from the 
veteran's March 2005 statement, along with medical evidence 
received by the RO, including the May 2005 VA examination 
report and VA treatment records received by the RO in June 
2005, which led to the June 2005 rating decision that was 
appealed in this case.

The veteran is currently rated as 20 percent disabled under 
38 C.F.R. § 4.73, Diagnostic Code (DC) 5308.  Muscle injuries 
are compensated via the rating criteria in 38 C.F.R. § 4.73.  
DC 5308 applies to injuries to Group VIII muscles, which 
control extension of the wrist, fingers, and thumb; abduction 
of the thumb; muscles arising mainly from external condyle of 
humerus: extensors of carpus, fingers, and thumb; and the 
supinator.  The veteran is service connected for the muscle 
injury to his right arm.  His right hand is his dominant 
hand.  See May 2005 VA examination report.  Under DC 5308 a 
20 percent rating is warranted for moderately severe injury 
to the muscle groups described above when involving the 
dominant hand.  An increase to 30 is warranted when the 
medical evidence shows that the injury is severe.  38 C.F.R. 
§ 4.73, DC 5308.  

The term "severe," as it relates to muscle injuries, is 
defined in 38 C.F.R. § 4.56(d)(4).  The type of  injuries 
described as severe are through and through or deep 
penetrating wounds due to high-velocity missiles, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  There should be service department records 
or other evidence showing hospitalization for a prolonged 
period for treatment of the wound.  38 C.F.R. 
§ 4.56(d)(4)(ii).  There should also be record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of an inability to 
keep up with work requirements.  Id.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  For a finding that the veteran's muscle 
disability is "severe," the objective evidence must show 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation showing loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles that swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with corresponding muscles of the 
uninjured side.  38 C.F.R. § 3.56(d)(4)(iii).  If present, 
the following are also signs of severe muscle disability: (A) 
X-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (B) Adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) Visible or measurable 
atrophy; (E) Adaptive contraction of an opposing group of 
muscles; (F) Atrophy of muscle groups not in track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) Induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 3.56(d)(4)(iii)(A)-(G).  

The veteran has been afforded two VA examinations since 2002.  
While only one is during the course of this appeal, a 
discussion of both is helpful to show any potential change in 
severity of the veteran's condition.  In December 2002, the 
veteran reported pain and weakness in the right arm and hand, 
along with trouble with coordination.  The report shows that 
the veteran's involved muscle is predominantly the 
dorsomedial brachial radialis muscle.  The examiner reported 
tenderness and some dorsal ulnar tenderness, with a specific 
note of nerve and tendon involvement.  The examiner reported 
normal range of motion in both elbows and wrists at that 
time.  The examiner diagnosed status post gunshot wound, 
moderate to severe, right muscle group VIII with residual 
weakness, ulnar neuropathy, and nondisfiguring scars.  A 
March 2003 VA report of the right forearm x-ray was negative 
as to any bone mineralization, fracture or dislocation.

VA and private treatment records lend little to the analysis 
of this case. There is no discussion of muscle, bone or range 
of motion issues with the veteran's right arm.  The veteran's 
neighbor submitted statements in April 2005 and July 2005 
noting his observation of the veteran's difficulties 
performing daily tasks, such as yard work.  In May 2005 the 
veteran was afforded a second VA examination, as well as 
another x-ray.  

The May 2005 x-ray report again shows no focal bony or joint 
abnormalities.  The VA examiner also noted that there is no 
evidence of a significant bone injury.  The examiner reported 
the veteran's complaints of weakness and pain in the right 
arm and hand with activity.  The examiner noted the 7.5 inch 
scar located on the forearm, which was reported as well-
healed and non-tender.  There is a slight depression below 
the scar, showing the loss of muscle.  Range of motion of the 
elbow and wrist was reported as normal.  The examiner also 
noted normal range of pronation and supination of the 
forearm.  Around the wrist, the examiner reported 80 degrees 
of flexion and 70 degrees of extension, with radial deviation 
of 20 degrees and ulnar deviation of 40 degrees.  The veteran 
reported tingling in his small and ring finger and the 
examiner reported that as "consistent with ulnar nerve 
distribution."  

The Board must consider all diagnostic codes that are 
relevant in the veteran's case.  There is no evidence that 
warrants a separate rating for limitation of motion of the 
forearm or impairment of supination under 38 C.F.R. § 4.71, 
DC 5206, 5207, or 5213.  Nor does the description of the 
veteran's scar warrant a rating under 38 C.F.R. § 4.118, 
which compensates for skin disabilities.  

As stated above, for an increase under DC 5308, the medical 
evidence must show that the veteran's loss of muscle function 
is severe.  While the evidence shows that the veteran is 
clearly affected by his loss of muscle following the in-
service gunshot wound, there is no evidence showing severe 
symptoms such that a rating in excess of 20 percent is 
warranted.  While the veteran reported pain and weakness at 
his December 2002 and May 2005 VA examinations, thus 
reporting cardinal signs of muscle disability as defined in 
38 C.F.R. § 4.56(c), the evidence does not show that there 
was ever an open comminuted fracture with extensive 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  As discussed above, the October 1944 
service medical records show a compound fracture with 
debridement, but no prolonged symptoms were reported.  The 
veteran appears to have been hospitalized for four days.  See 
service medical records dated October 25, 1944, and October 
29, 1944.  Also, the current medical evidence shows that the 
veteran's scar is slightly depressed, but nonadherent.  See 
May 2005 VA examination report.  There is no evidence of 
severe impairment of function.  The veteran is able to "feed 
himself, dress himself, hammer, drive a car, etc.," albeit 
with some difficulty.  See May 2005 VA examination report.  
The most recent x-rays of the affected area show no residuals 
of the compound fracture sustained many years ago.  Because 
the evidence of record does not show that the veteran's 
muscle disability is severe, as defined in 38 C.F.R. 
§ 4.56(d), the evidence of record most closely approximates 
the criteria for a 20 percent rating under DC 5308.  An 
increase is not warranted under the diagnostic codes 
considered above. 

Looking at the evidence as a whole, however, the evidence of 
record does show some involvement of the ulnar nerve.  See 
discussion of both March 2003 and May 2005 VA examinations, 
above.  The residuals of the gunshot wound include tingling 
of the small and ring finger "consistent with ulnar nerve 
distribution."  See May 2005 VA examination report.  During 
the May 2005 VA examination the veteran reported pain 
associated with the tingling.  Esteban v. Brown, 6 Vet. App. 
259, 
262 (1994) holds that separate ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition is not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  An ulnar nerve injury does not overlap the right 
forearm muscle loss.  As such, the veteran's evaluation 
should include a rating for the muscle injury, as well as a 
separate rating for the ulnar nerve.  

Under 38 C.F.R. § 4.124a, DC 8516, incomplete mild paralysis 
of the ulnar nerve warrants a 10 percent rating, whether 
involving the major or minor extremity.  The note at the 
beginning of the rating criteria for paralysis notes that the 
"term 'incomplete paralysis,' with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given within each nerve...When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree."  Because the 
evidence of record shows some tingling in the small and ring 
finger consistent with ulnar nerve distribution," (See May 
2005 VA examination report) and earlier reports showed 
"ulnar neuropathy" (See March 2003 VA examination report), 
a separate 10 percent rating is warranted for mild incomplete 
paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, DC 8516.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to an increased 
rating for his residuals of an in-service gunshot wound.  
Sufficient evidence is available to reach a decision and the 
veteran is not prejudiced by appellate review at this time.

VA sent the veteran a letter in April 2005 informing him of 
the evidence necessary to establish an increased rating.  The 
veteran was notified of what was necessary to establish his 
claim, what evidence he was expected to provide, and what VA 
would obtain on his behalf.  The letter also asked the 
veteran to provide VA with any pertinent evidence he may have 
regarding his claim.  Thus, the requirements of 
38 C.F.R. § 3.159(b)(1) (2006) were satisfied in April 2005.  
In a May 2006 letter, the veteran was informed of the type of 
evidence necessary to establish an effective date or a 
disability rating, as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  As such, VA met its duty to notify 
the veteran in this claim.  Any defect with respect to the 
timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's and 
his neighbor's statements, his service medical records, VA 
and private treatment records, and VA examination reports 
have been associated with the claims folder.  The veteran's 
representative, in April 2007, requested that the veteran be 
afforded another VA examination; however the evidence of 
record paints a clear picture of the veteran's disability.  
The most recent VA examination was during the course of this 
appeal and an updated examination is not warranted at this 
time.  The veteran has not notified VA of any additional 
available relevant records with regard to his claim.  The 
veteran filed a motion to advance his appeal on the Board's 
docket.  That motion was granted in April 2007.  38 U.S.C.A. 
§ 7107 (West 2005); 38 C.F.R. § 20.900(c) (2006).

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of his claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  






ORDER

A rating in excess of 20 percent for the veteran's gunshot 
wound involving muscle group VIII, right, with healed 
fracture of the ulna (major), is denied.

Entitlement to a disability rating of 10 percent, but no 
higher, for the veteran's incomplete paralysis of the ulnar 
nerve is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


